Citation Nr: 0843422	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-38 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from September 1979 to 
July 1983 and April 1986 to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In November 2003, the veteran submitted a petition to reopen 
his claim of entitlement to service connection for a right 
knee disability. The RO granted the petition to reopen in a 
May 2004 decision. Notwithstanding the RO's decision to 
reopen the claim, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). Consequently, the issue before the Board is the 
threshold question of whether new and material evidence has 
been received, as set out on the title page.


FINDINGS OF FACT

1. By rating decision in June 1989, the RO denied the 
veteran's claim of entitlement to service connection for a 
right knee disability; a timely notice of disagreement was 
not received to initiate an appeal from that determination.

2. Certain evidence received since the June 1989 rating 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a right knee disability.

3. The veteran's current right knee disability was not 
manifested during his active duty service or for many years 
after separation from service, nor is a right knee disability 
otherwise related to such service. 
CONCLUSIONS OF LAW

1. The June 1989 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002). 

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008). 

3. The criteria for the establishment of service connection 
for a right knee disability are not met. 38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. 2007). 

In a December 2003 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. 

The veteran did not receive notice of the evidence necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006). However, in light of the Board's reopening of 
the veteran's service connection claim based on a finding 
that new and material evidence was submitted, further notice 
is not required because the full benefit sought by the 
veteran as to this issue of having his claim reopened is 
granted in the instant decision. The veteran did not receive 
notice as to the information and evidence necessary to 
establish disability ratings or earlier effective dates. As 
such, the notice was deficient as to content. The veteran, 
however, has not been prejudiced from this error because the 
denial of the service connection claim in this appeal renders 
moot any question as to the appropriate disability rating or 
effective date to be assigned. See Sanders, supra.; Simmons, 
supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical records and VA treatment 
records. The veteran has been afforded a VA examination in 
connection with his claim. As such, the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the veteran with the 
claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analyses

New and Material Evidence 

In a June 1989 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for a right knee 
disability. The RO sent notice of the decision to the veteran 
at his last address of record. A notice of disagreement was 
not received to initiate an appeal from that determination. 
Therefore, the June 1989 rating decision became final. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In June 1989, the RO denied the veteran's claim of 
entitlement to service connection for a right knee disability 
because of lack of evidence of a current disability. 

As part of his November 2003 attempt to reopen the claim, the 
veteran submitted VA treatment records showing a diagnosis of 
Osgood-Schlatter disease in his right knee. This treatment 
note is new, as it was not previously of record. It is also 
material because it provides medical evidence that the 
veteran has a right knee disability, an unestablished fact 
necessary to substantiate the claim.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a right knee disability 
is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Merits of the Claim - Service Connection for a Right Knee 
Disability

The veteran contends that his right knee disability is 
secondary to his left knee disability. The medical evidence 
does not show that the veteran's right knee disability is 
secondary to his left knee disability or related to any 
incident of active service, and the claim will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran contends his right knee disability is secondary 
to his service connected left knee disability. However, the 
veteran's service medical records do not show any complaints 
or treatments concerning the right knee, nor do post-service 
treatment records indicate that a present right knee disorder 
is linked as a causal factor to the service-connected left 
knee. VA treatment records, dated April 2003, reflect a 
diagnosis of bilateral Osgood-Schlatter disease in the 
veteran's knees. 

The veteran underwent a December 2003 VA examination. At the 
examination, the veteran reported right knee pain. Upon 
physical examination, motion in the veteran's right knee was 
limited to 110 degrees out of 140 degrees flexion. X-rays 
confirmed Osgood-Schlatter disease, and the examiner 
diagnosed Osgood-Schlatter disease in the right knee. He also 
stated that the veteran's right knee condition is not related 
to his service connected left knee disability.

VA treatment records reflect that the veteran received 
medical treatment for his right knee on numerous occasions. 
However, there is no medical evidence indicating that the 
right knee disability is related to the service connected 
left knee disability. The veteran was advised of the need to 
submit medical evidence demonstrating a current disorder and 
a nexus between a current disorder and service by way of the 
December 2003 letter from the RO to him, but he has failed to 
do so. 

A claimant has a responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised in 
the letter of the need to submit medical evidence of a 
current disorder and a relationship between a current 
disorder and an injury, disease or event in service. While 
the veteran is clearly of the opinion that his right knee 
disability is secondary to his service connection left knee 
disability, as a layperson, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Competent medical 
evidence is required. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a). Without competent medical evidence indicating that 
the veteran's right knee disability is secondary to his left 
knee disability, the claim is denied. 

	(CONTINUED ON NEXT PAGE)






 

ORDER

The petition to reopen a claim of service connection for a 
right knee disability is granted. To this extent only, the 
appeal is allowed. 

Service connection for a right knee disability is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


